Citation Nr: 1223948	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  09-20 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Entitlement to service connection for an unspecified left eye condition (also claimed as removal of left eye). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied the Veteran's claim for service connection for an unspecified eye condition.

The Board notes that the statement of the case issued by the RO in April 2009 addressed entitlement to service connection for an unspecified right eye condition as well.  However, in the VA Form 9 received by the RO in May 2009, the Veteran did not include that claim, and he has not submitted a substantive appeal on that issue.  Accordingly, this determination is limited to the issue set forth on the preceding page. 

The issue of entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for entitlement to service connection for an unspecified left eye condition. 

The Veteran contends that his current left eye condition is related to his service-connected PTSD.  Review of the claims file confirms that the Veteran is service-connected for PTSD.  Further, his VA treatment records also show that he is blind in the left eye and has a prosthesis due to a history of glass explosion into the socket in 1969.  An insurance form dated in October 1970 shows that the Veteran underwent left eye enucleation and implant that month.  The Veteran has reported to VA treatment providers, a VA examiner, and in various written statements, that he lost his left eye in a fight after his return from Vietnam and discharge from service.  He stated that he was very angry when he came home from Vietnam and when someone made a comment about Vietnam veterans he initiated a fight during which he was struck with a glass, causing him to lose his left eye.  

The Board finds additional information is necessary.  On remand, the Veteran should be provided and requested to complete a VA Form 21-4176, Report of Accidental Injury In Support of Claim for Compensation or Pension.  He should be asked to fully complete the form and describe the circumstances of the alleged incident that resulted in the loss of his left eye, to include whether a police report was prepared.  If additional evidence is received in response to the above request, the RO/AMC should determine whether additional development is deemed necessary and if so, such should be accomplished.

Additionally, while the Veteran was provided notice in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), the Board notes that such notice did not reference how to establish service connection on a secondary basis.  Corrective notice should be provided by the RO/AMC on remand.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) concerning the claim for service connection for a left eye condition as secondary to the service-connected PTSD.  
This notice letter should include a VA Form 21-4176, Report of Accidental Injury In Support of Claim for Compensation or Pension.  The Veteran should be requested complete this form in detail, to include whether a police report was prepared.

2.  Following the completion of the above to the extent possible, and after conducting any additional development deemed necessary in response to the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. 

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


